DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 7 and 11 to 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 sets forth limitations of “for each of the subsets of associations, calculating a cardinality of the subset of associations and comparing the cardinality or a function applied to the cardinality to a threshold” and “selecting a subset having a highest cardinality above the threshold in the plurality of subsets of associations”, which are not described so as to reasonably convey to one skilled in the art that the inventor had possession of the invention.  
Firstly, Applicants’ Specification at least does not support any claim language directed to ‘cardinality’.  The Specification, Page 2, Lines 13 to 23, at best, describes “a number of biometric features”, and “to calculate a similarity score by comparing a large number of biometric features with one another”.  However, ‘cardinality’ has a different meaning than ‘number’, and ‘cardinality’ is never used as a terminology in the originally-filed Specification.  Here, ‘cardinality’ is defined as ‘a number of elements in a set or grouping’.  The Specification describes ‘subsets of associations’, but never describes calculating a number of elements in the subsets, i.e., a cardinality of the subsets.
Secondly, Applicants’ Specification, as originally-filed, does not describe the limitation of “a function applied to the cardinality to a threshold”.  The Specification, Page 8, Lines 20 to 22, describes something about a cryptographic or non-cryptographic injective function, and Page 12, Lines 13 to 16, describes something about a correspondence function in the form of an index injective, but any ‘functions’ have nothing to do with a comparing “a function applied to the cardinality to a threshold”.  At best, ‘a function’ appears to relate to an encryption of indexes, but has nothing to do with comparing a number of elements in a subset to a threshold. 
Thirdly, Applicants’ limitations of “comparing the cardinality . . . to a threshold” and “selecting a subset having a highest cardinality above a threshold” are not described by the originally-filed Specification.  Applicants’ Specification, Page 2, Lines 11 to 12, describes validating recognition if a similarity score is above a threshold.  Similarly, Applicants’ Page 9, Lines 16 to 20, describes comparing a similarity score to a threshold or comparing a difference between similarity scores to a threshold.  The Specification, Page 10, Lines 5 to 7, additionally describes retaining combinations in a subset that are separated by a distance less than a threshold.  These descriptions represent all that is directed to use of a threshold.  Mainly, Applicants’ invention relates to comparing similarity scores to a threshold, but never describes comparing a cardinality, or number, of associations for a subset that is above a threshold.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 10 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (WO 2019/059827) in view of Wang et al. (U.S. Patent Publication 2017/0140193).
Concerning independent claim 1, Gehrmann et al. discloses a method for authenticating a user, comprising:
“biometric recognition using a standard electronic processing unit including a first computer and a first memory and a secure electronic processing unit including a second computer and a second memory” – a method for authenticating a user includes an electronic device comprising a first control unit (“a standard electronic processing unit including a first computer”) adapted to process a biometric representation; a second control unit comprises a secure element adapted to provide a secure processing environment (“a secure electronic processing unit including a second computer”) (Abstract); processing performed by a control unit arrangement 108 is partly split between at least a first and a second control unit (Page 11, Lines 11 to 14: Figure 3); control unit arrangement 108 comprises a first control unit 108A and a second control unit 108B, where second control unit 108B is configured to have a security level that is higher than a security level provided by first control unit 108A (Page 12, Lines 3 to 10: Figure 3); first control unit 108A has memory element 302 (“a first computer and a first memory”) (Page 12, Lines 18 to 21: Figure 3); second control unit 108B includes memory element 304 (“a second computer and a second memory”) (Page 13, Lines 3 to 7: Figure 3);
“the method including the steps of: during a preliminary enrolment phase:” – an electronic device may be adapted for handling an enrollment process for determining the first and second biometric template (Page 6, Lines 19 to 21); enablement is provided to biometrically enroll the user (Page 14, Lines 18 to 22);
“detecting a biometric pattern on a body part of a reference user, extracting reference descriptors from the biometric pattern and reference geometric coordinates of the reference descriptors” – a process may be implemented to first detect ‘points of interest’ (PI), then compute a binary representation of a small region around these points using what may be denoted as a ‘point descriptor’ (PD), or just ‘descriptor’ (“extracting reference descriptors from the biometric pattern”); a ‘template’ consists of these point’s geometric locations together with their PD, defined as an ‘x, y’ geometric location, or a ‘point position’ (PP) (“extracting . . . reference geometric coordinates of the reference descriptors”); PD = pd1, pd2, . . ., pdn,: Point Descriptor vector, and PP = pp1, pp2, . . . , ppn: Point Position vector  (Page 13, Lines 15 to 25);
“storing the reference descriptors in the first memory” – Tr is a public template (Page 13, Lines 33 to 34); Tr is kept in non-volatile memory in an unsecured processing environment (Page 14, Lines 26 to 29); Tr is a list of n PDs (Page 15, Lines 28 to 30); here, a public template is stored by enrollment in an unsecured memory 302 and consists of descriptors, which are the PDs;
“storing in the second memory the reference geometric coordinates so as to establish logical links which respectively link the reference descriptors to the reference geometric coordinates thereof” – a first control unit is adapted to determine mapping information for a second set of biometric elements (Page 4, Lines 8 to 10); a first control unit determines mapping information for a second set of biometric elements (Page 7, Lines 20 to 21); first control unit 108A determines mapping information for the second set of biometric elements; once the mapping information is completed by first control unit 108A, this information is transmitted from first control unit 108A and received by second control unit 108B (Page 12, Line 27 to Page 13, Line 2: Figure 3); here, mapping information is “logical links which respectively link the reference descriptors to the reference geometric coordinates thereof”, where a first set of biometric elements is “the reference descriptors” and a second set of biometric elements is “the reference geometric coordinates thereof”; that is, mapping information maps or ‘links’ first biometric information stored in memory element 302 with second biometric information stored in memory element 304 of Figure 3; Ts is a secret template (Page 13, Lines 31 to 32); Ts is transferred to a secure processing environment for permanent storage in non-volatile memory (Page 14, Lines 26 to 29); a secret template Ts is a list of n PPs (Page 15, Lines 24 to 27); here, a secret template is stored by enrollment in a secure memory 304 and consists of reference geometric coordinates, which are the PPs; 
“during a recognition phase” – biometric authentication is performed (Page 15, Lines 4 to 6: Figure 5);
“detecting a biometric pattern on a body part of a candidate and extracting candidate descriptors from the biometric pattern and candidate geometric coordinates of the candidate descriptors” – a ‘template’ consists of a ‘point descriptor’ (PD) and these points’ geometric locations, or ‘point position’ (PP) (Page 13, Lines 15 to 21: Figures 4 to 5); T is an enrolled biometric template; T’ is a biometric authentication ‘candidate’ template, or verification template (Page 13, Lines 28 to 30); a user presents their biometric data which is processed by first control unit 108A; first control unit 108A extracts biometric template candidate T’ (Page 15, Lines 7 to 10); a candidate template T’, then, includes candidate point descriptors PD (“candidate descriptors”) and candidate point positions (PP) (“candidate geometric coordinates”);
“the first computer comparing the candidate descriptors to the reference descriptors to identify recognized candidate descriptors matching with first reference descriptors among the reference descriptors” – first control unit 108A implements a process for determining a first matching level between a first set of biometric elements and a public fingerprint template (first biometric template) stored in memory element 302 (“comparing the candidate descriptors to the reference descriptors to identify recognized candidate descriptors”) (Page 12, Lines 18 to 22); first control unit 108A calculates Tr’ = F’2(T’), loads Tr from memory 302, calculates M=M(Tr, Tr’) (Page 15, Lines 11 to 12);
“selecting first geometric coordinates among the candidate geometric coordinates, wherein the first geometric coordinates are the candidate geometric coordinates of the recognized candidate descriptors, the second computer selecting second geometric coordinates among the reference coordinates stored in the second memory” – based on the determination, first control unit 108A forms a second set of biometric elements, where the second set of biometric elements comprises a selection of the first set of biometric elements, wherein the selection of the first set of biometric elements each has a first matching level above a first threshold (Page 12, Lines 23 to 26: Figures 4 to 5); second control unit 108B will then use received information for determining a second matching level between the second set of biometric elements (“candidate geometric coordinates”) and a second biometric template (“reference coordinates”) stored in memory element 304 (Page 13, Lines 3 to 7); Bs(Ts,T’’,M’) is a second binary matching function that operates on a secret template Ts, a reduced candidate template T’’, and a reduced match-data vector M’ (Page 14, Lines 12 to 15); second control unit 108B loads Ts from memory 304, and calculates Bs(Ts,T’’,M’) (Page 15, Lines 17 to 19): Figures 4 to 5); here, second control unit 108B (“the second computer”) compares a secret template Ts of candidate point positions (PP) (“candidate geometric coordinates”) to a reduced candidate template T’’ (“selecting second geometric coordinates among the reference coordinates stored in the second memory”);
“wherein the second geometric coordinates are the reference geometric coordinates linked to the first reference descriptors by logical links in the second memory” – a first control unit is adapted to determine mapping information for a second set of biometric elements (Page 4, Lines 8 to 10); a first control unit determines mapping information for a second set of biometric elements (Page 7, Lines 20 to 21); first control unit 108A determines mapping information for the second set of biometric elements; once the mapping information is completed by first control unit 108A, this information is transmitted from first control unit 108A and received by second control unit 108B (Page 12, Line 27 to Page 13, Line 2: Figure 3); a second biometric template is stored with memory element 304 comprised with second control unit 108B (Page 13, Lines 5 to 6); here, memory 304 associated with second control unit 108B is “the second memory”, and mapping information between a first set of biometric elements and a second set of biometric elements provides “wherein the second geometric coordinates are the reference geometric coordinates linked to the first reference descriptors by logical links in the second memory”.
Concerning independent claim 1, Gehrmann et al. generally discloses authenticating a user with reference descriptors by a first computer and with geometric coordinates by a second computer, where reference descriptors stored in a first memory 302 of a first computer 108A are associated with geometric coordinates stored in a second memory 304 of a second computer 108B that are ‘linked’ together by mapping information.  However, Gehrmann et al. does not disclose the limitations of “determining a subset of associations between the first geometric coordinates and the second geometric coordinates, and verifying whether the subset of associations is consistent, in which determining the subset of associations includes: establishing a plurality of subsets of associations between the first geometric coordinates and the second geometric coordinates using different geometric planar transformations, for each of the subset associations, calculating a cardinality of the subset of associations and comparing the cardinality or a function applied to the cardinality to a threshold, selecting a subset having a highest cardinality above the threshold in the plurality of subsets of associations, and validating recognition only if the subset of associations is consistent.”  That is, Gehrmann et al. does not disclose ‘subsets’ of geometric coordinates, and applying some linear or angular transformation to the geometric coordinates to select subsets of coordinates with a largest number above a threshold as a consistency check on authenticating a user.  Still, it is fairly well known in the prior art to authenticate a fingerprint by linear or angular transformations.  
Concerning independent claim 1, however, Wang et al. teaches grouping minutiae for fingerprint matching with an iterative matching technique that initially groups mated minutiae within a list of all possible minutiae between a reference fingerprint and a search fingerprint, and then successively performing a geometric consistency check of the mated minutiae.  (Abstract)  Feature vectors 116 may be represented by Mfi = (xi, yi, θi).  A feature vector Mfi includes a minutiae location that is defined by a geometric coordinate (xi, yi) and a minutiae direction that is defined by an angle θi.  (¶[0052])  Specifically, Wang et al. teaches
“determining a subset of associations between the first geometric coordinates and the second geometric coordinates, and verifying whether the subset of associations is consistent, in which determining the subset of associations includes: establishing a plurality of subsets of associations between the first geometric coordinates and the second geometric coordinates using different geometric planar transformations” – a method includes generating a first list of locally matched minutiae between the search fingerprint and the reference fingerprint that includes each of the particular search minutiae; a method may include generating a second list of locally matched minutiae pairs (¶[0006] - ¶[0007])); a method can include identifying one or more additional sets of globally aligned minutiae pairs (“the first geometric coordinates and the second geometric coordinates”) from among a second list of locally matched minutiae pairs based at least on successively performing a global alignment procedure on one or more additional subsets of the second list of locally matched minutiae pairs (¶[0009]); automatic fingerprint identification system 100 may identify transformations (i.e., rotations of the features) with the best alignment (¶[0059]); Figure 6 illustrates an alignment process 600 between a reference fingerprint  and a search fingerprint that may initially compare a list of reference octant feature vectors (OFV) 604a associated with a list of reference minutiae 602a (“the second geometric coordinates”) and a list of search OFVs 604b associated with a list of search minutiae 604b (“the first geometric coordinates”), and generate a list of all possible mated minutiae 612; global alignment module 620 performs a global alignment process on the list of all possible mated minutiae 612, which estimates a best rotation alignment between the reference fingerprint and the search fingerprint; global alignment module 620 may determine a set of transformation parameters which indicate geometric differences between the reference minutiae and the search minutiae with similar angular offsets; the rigid transformation parameters indicate a necessary rotation of the search fingerprint at particular locations in order to geometrically align the search fingerprint to the reference fingerprint (¶[0101] - ¶[0105]: Figure 6); here, an angular rotation of a transformation alignment is “a planar geometric transformation”; a list of reference fingerprints with geometric coordinates provides at least “the first geometric coordinates” and “the second geometric coordinates” corresponding to the mated pairs with search fingerprints;
“for each of the subset associations, calculating a cardinality of the subset of associations and comparing the cardinality or a function applied to the cardinality to a threshold” – a method may include determining that a number of globally aligned minutiae pairs within the second set of globally aligned minutiae pairs exceeds a threshold value (¶[0008]); rigid transformation parameters of the two best-paired minutiae may be compared to threshold values to ensure that the two identified pairs are geometrically consistent (¶[0112]);
“selecting a subset having a highest cardinality above the threshold in the plurality of subsets of associations” – a method may include determining that a number of globally aligned minutiae pairs within the second set of globally aligned minutiae pairs exceeds a threshold value (¶[0008]); automatic fingerprint identification system 100 uses bins with highest numbers of matched OVFs, i.e., clusters with the highest counts of OFVs, for a first phase global alignment; automatic fingerprint identification system 100 may identify the global alignment based on the bins that include the highest number of the global mated minutiae pairs, and the location and angle associated with each of those bins; based on the number of global paired minutiae found, automatic fingerprint identification system 100 may identify the transformation, i.e., the rotations of the features, with the best alignment (¶[0058] - ¶[0059]); each transformed search fingerprint may then be compared to the reference fingerprint to determine which particular alignment rotation generates the greatest number of correctly matched minutiae between a particular transformed search fingerprint and the reference fingerprint (¶[0106]: Figure 6); rigid transformation parameters of the two best-paired minutiae may be compared to threshold values to ensure that the two identified pairs are geometrically consistent (¶[0112]);
“validating recognition only if the subset of associations is consistent” – a geometric consistency check of the mated minutiae is successively performed within a group that are determined to have similar rotation and translation parameters (¶[0004]); a global consistency pairing module may sort the modified list of all possible minutiae 712 by values of their respective similarity scores to generate a sorted modified list of all possible minutiae 722, and generate a list of geometrically consistent groups 726; rigid transformation parameters of the two best-paired minutiae pairs may be compared to threshold values to ensure that the two identified pairs are geometrically consistent (¶[0109] - ¶[0112]: Figure 7); a global consistency pairing operation on the modified list of all possible mated minutiae 722 generates a list of geometrically consistent groups 726, or ‘globally aligned mated minutiae’ (¶[0114]). 
Concerning independent claim 1, Wang et al. then teaches these limitations directed to validating a consistency of lists of minutiae pairs that are subjected to various rotational transformations to determine a greatest number of minutiae pairs that are above a threshold number.  That is, by ensuring that a given rotational transformation produces a greatest number of matching pairs between a search fingerprint and a reference fingerprint, a consistency of the matching is validated.  Here, a bin of matching pairs is a “subset” of matching pairs, and a number of matching pairs in a bin is “a cardinality of the subset of associations”.  An objective is to overcome problems of conventional fingerprint identification and verification techniques that often exhibit inadequate performance for matching distorted fingerprints when the distorted fingerprints have different rotation and translation parameters.  (¶[0037])  It would have been obvious to one having ordinary skill in the art to perform a consistency check on subsets of geometric coordinates of fingerprints subjected to planar transformations that have a largest number greater than a threshold as taught by Wang et al. to authenticate a user in Gehrmann et al. for a purpose of overcoming problems of conventional fingerprint and verification techniques that exhibit inadequate performance due to distorted fingerprints with different rotation and translation parameters.

Concerning claims 2 to 3, Gehrmann et al. discloses an electronic device comprising a biometric sensor that is a mobile phone 100 with an antenna for WLAN-Wi-Fi and telecommunication communication (“a wireless communication terminal”) including control unit 108.  (Page 9, Line to Page 10, Line 22: Figures 1A and 1B)  Here, there is only one control unit 108, which might suggest that control units 108A and 108B both reside in mobile phone 100 (“in which the standard electronic processing unit and the secure electronic processing unit are part of a single device”).  Generally, merely making something integral is evidence of obviousness.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V. B.
Concerning claims 4 to 5, Gehrmann et al. discloses that “the standard electronic processing unit and the secure electronic processing unit are parts of two separate devices”, where electronic device 100, 100’ includes a first control unit 108A and a second control unit 108B.  (Page 12, Lines 3 to 17: Figure 3)  A second example of an electronic device is in the form of a smartcard 100’, which may be implemented as application specific integrated circuits (“an integrated circuit of an integrated circuit card”).  (Page 10, Lines 8 to Page 11, Line 5: Figure 1B).
Concerning claims 10 to 11, Gehrmann et al. discloses an electronic device with control functionality implemented using program products comprising a machine-readable medium for carrying out machine-executable instructions (“a computer program including instructions”).  (Page 17, Lines 20 to 32)  Electronic device 100, 100’ includes a first control unit 108A (“the standard electronic processing unit including the first computer and the first memory”) and a second control unit 108B, which is a more secure element to provide a secure processing environment (“the second electronic processing unit including the second computer and the second memory”).  (Page 12, Lines 3 to 10: Figure 3)  
Concerning claim 12, Gehrmann et al. discloses that first control unit 108A  includes an image capture and feature extractor that is coupled to fingerprint sensor 102.  (Page 12, Lines 11 to 17: Figure 3)
Concerning claim 13, Gehrmann et al. discloses that a second example of an electronic device is in the form of a smartcard 100’, which may be implemented as application specific integrated circuits (“the device being an integrated circuit card”).  (Page 10, Lines 8 to Page 11, Line 5: Figure 1B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (WO 2019/059827) in view of Wang et al. (U.S. Patent Publication 2017/0140193) as applied to claim 1 above, and further in view of Kramer (U.S. Patent Publication 2009/0164797).
Gehrmann et al. generally teaches mapping information that is “a logical link” between a second set of biometric elements stored in memory 304 of a second control unit 108B comprising geometric locations within a first set of biometric elements stored in memory 302 of a first control unit 108A.  The mapping information may comprise geometric information of the second set of biometric elements as an indication of where the second set of biometric elements are located in a candidate biometric representation provided by an ordered set.  (Page 4, Lines 8 to 17: Figure 3)  However, Gehrmann et al. does not expressly disclose that this mapping information is “an index” and that “each reference descriptor and the reference geometric coordinates that correspond to it being stored in the first memory and the second memory respectively with the same index or a function applied to that index.”  Still, this appears to be implicit for Gehrmann et al., as there must be a way to associate first biometric information and second biometric information for a same fingerprint template stored in separate memories.  Specifically, Gehrmann et al. notes that the second set of biometric elements and mapping information may be encrypted and states that each (i,j) pair has a unique index.  (Page 12, Line 31 to Page 13, Line 2 and Page 16, Lines 2 to 3)  Here, encryption of an index is equivalent to “a function applied to an index.”
Even if the limitations of “an index” and that “each reference descriptor and the reference geometric coordinates that correspond to it being stored in the first memory and the second memory respectively with the same index or a function applied to that index” are not disclosed by Gehrmann et al., these limitations are taught by Kramer.  Specifically, Kramer teaches that if a matching enrolled biometric template is found in template database 106, then a template is identified by a host processor in specialized secure biometric hardware as an index or template number within the database of enrolled biometric templates.  Using the identified template index, a corresponding trusted biometric template is identified in the secure on-chip template database in memory 40.  This template from memory 40 is compared to the trusted user biometric template entirely within the specialized secure biometric hardware.  The function of the secure processor shifts from searching through the template database for a match to securely confirm a positive match with a specific trusted template from the secure on-chip template data which is identified by an index from the host.  (¶[0060] - ¶[0061]: Figure 5)  An objective is to securely employ resources external to a secure biometric data acquisition system to assist with storage and processing of acquired user biometric data.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to establish a logical link as an index for a secure biometric template as taught by Kramer in a method of authenticating a user of Gehrmann et al. for a purpose of securely employing resources external to a secure biometric data acquisition system to assist with storage and processing of acquired user biometric data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (WO 2019/059827) in view of Wang et al. (U.S. Patent Publication 2017/0140193) as applied to claim 1 above, and further in view of Hoyos (U.S. Patent Publication 2014/0337949).
Gehrmann et al. does not expressly disclose the limitations of “in which the descriptors are extracted by means of an algorithm of one of the following types: SIFT, SURF, Orb, Kaze, Akaze, and Brisk.”  However, these algorithms for biometric feature extraction appear to be fairly well known in the prior art.  Generally, Hoyos teaches a method for generating a biometric identifier to determine the position of low-level features spatially within images and the changes in position of the low level features dynamically.  (Abstract)  Specifically, a configured processor can detect features or ‘keypoints’ by executing a keypoint detection algorithm including but not limited to SIFT, SURF, FREAK, Binary features, Dense SIFT, or ORB.  (¶[0059])  Hoyos, then, teaches “in which the descriptors are extracted by means of an algorithm of one of the following types: SIFT, SURF, Orb”.  An objective is to capture and characterize facial biometric features using a mobile device for purposes of identifying or authenticating a user.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to extract descriptors using algorithms of SIFT, SURF, or Orb as taught by Hoyos in a device to authenticate a user of Gehrmann et al. for a purpose of characterizing facial biometric features using a mobile device.  

Response to Arguments
Applicants’ arguments filed 30 June 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants amend independent claim 1, incorporating some of the limitations of dependent claim 8, which is canceled, but the new limitations of the independent claim are somewhat different from those of dependent claim 8.  Applicants cancel dependent claims 8, 9, and 10.  Applicants provide arguments directed against the rejection under 35 U.S.C. §112(a) and the rejection of independent claim 1 as being obvious under 35 U.S.C. §103 over Gehrmann et al. (WO 2019/059827) and Kramer (U.S. Patent Publication 2009/0164797).  Applicants state that the independent claim is amended to clarify the limitations directed to “recognized candidate geometric coordinates”, and that they have replaced ‘cardinal number’ with ‘cardinality’ to overcome the rejection under 35 U.S.C. §112(a).  Applicants state that those skilled in the art of mathematics know that the cardinality of a set is the number of elements in the set, and there is something of the same meaning in the Specification, which describes retaining a largest subset.  Then Applicants provide arguments traversing the rejection under 35 U.S.C. §103, where they contend that none of the prior art of record discloses or teaches the new limitations of independent claim 1.
Applicants’ amendments overcome the objections to the title, the claims, and the Specification.
Applicants’ arguments are not completely persuasive as directed against the rejection under 35 U.S.C. §112(a).  Here, even if a ‘cardinality’ can be considered an equivalent to ‘a number of elements in a set’, there is insufficient description of calculating a number of subset associations, comparing this number to a threshold, and selecting a subset with a highest number of associations above a threshold.  The Specification, Page 10, Lines 5 to 9, may provide some terse description of a subset being retained that is a largest subset after a geometric rotation or translation with a distance less than a predetermined threshold.  Still, this does not describe a cardinality, i.e., a number of elements in the subset being greater than a threshold number, but instead describes a distance being less than a threshold.  Mainly, Applicants’ Specification describes a similarity score being above a validation threshold.  See Pages 2, Lines 11 to 12, and Page 9, Lines 16 to 20, of the Specification.  This similarity score is not a ‘cardinality’, as it does not relate to a number of members of a set.  Moreover, Applicants’ brief statement at Page 10, Lines 5 to 9 of the Specification is not sufficient to support the limitations of “calculating a cardinality of the subset of associations and comparing the cardinality or a function applied to the cardinality to a threshold.”  Nor is there any clear description of “a function applied to the cardinality” in the originally-filed Specification.  
Applicants’ arguments are moot as directed to new grounds of rejection for the independent claim as being obvious under 35 U.S.C. §103 over Gehrmann et al. (WO 2019/059827) in view of Wang et al. (U.S. Patent Publication 2017/0140193).  Here, Wang et al. is being substituted for Kramer in the rejection of the independent claim.  The rejection of some of the dependent claims continues to rely upon Kramer and Hoyos.  The rejection no longer relies upon Kong et al., as a corresponding dependent claim is canceled.  It is maintained that the finality of this rejection is proper due to the claim amendments.  That is, Applicants’ new limitations added to independent claim 1 are not identical to those of canceled claim 8, so that new grounds of rejection are reasonably necessitated under 35 U.S.C. §112(a) and 35 U.S.C. §112(a).  
Wang et al. is maintained to teach the new limitations of independent claim 1.  Specifically, Wang et al. is directed to performing a geometric consistency check of groups of minutiae of a fingerprint after geometric transformations, e.g., rotations.  These groups of minutiae correspond to Applicants’ “subsets of associations between the first geometric coordinates and the second geometric coordinates”.  The general idea is that after performing a geometric transformation on matching pairs of minutiae, there is a determination of a largest number of matching pairs, so that this provides a consistency check on a matching of a fingerprint because a maximum number of matching pairs is discovered with the geometric transformation.  Elsewhere, Wang et al. teaches comparing this largest number of matching pairs that are determined by bins of a histogram to a threshold.  Wang et al., then, teaches the new limitations directed to “using different geometric planar transformations” and “selecting a subset having a highest cardinality above a threshold” for “validating recognition only if the subset of associations is consistent.”  
Applicants’ amendments necessitate these new grounds of rejection.  According, the rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Rouh et al. discloses related prior art.

Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 12, 2022